R. W. WALKER, J.
-The charge of the court asserts the proposition, that a licensed retailer must reside at his place of business, and give his personal supervision over his bar; and that if, after obtaining the license, he removes to and resides in another county, his license is thereby so far annulled, .that it affords no protection to the clerk or agent employed by him. to conduct-the business after his removal. Wo do not think that-this is the law. Whether a license to retail can be properly granted to one who does-not, at the time it is issued, reside in the county to which the license refers, is a question not now presented, and -we express no opinion in regard to it. But, where such license has been issued, to one who is at the time a resident of the county, we do not think it can he asserted, as a matter 'of law, that the mere removal of the party to another county, abrogates the license, or destroys the right which he had before his removal, to exercise the privilege conferred by the license, by his clerk or agent. — See Long v. State, 27 Ala. 36.
Judgment reversed, and cause remanded.